DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/11/2022 has been entered. Claim 7 has been amended and new claims 15-17 have been added. Therefore, claims 1-17 are now pending in the application.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Miyake et al. (US — 2014/0367208 A1) and further in view of Takeuchi (US — 4,684,002) discloses Vehicle Disc Brake comprising:
at least one clamping limb (7i, 7j, 7k, Fig: 1, 6) with at least one first aperture (7m, Fig: 1),
at least one base limb (7e, Fig: 1),
the at least one clamping limb and the at least one base limb being connected to one another via at least one spring section (7b, Fig: 1), it being possible for the at least one clamping limb to be moved under elastic deformation relative to the at least one base limb (Pad return spring has a substantially U shape in section, Abstract, {0023], [0028], Fig: 1).
However, Miyake fails to disclose the brake lining restoring device being configured in such a way that a frictionally locking connection to a holding element which is assigned to the brake lining arrangement can be established via one edge (R) of the first aperture of the at least one clamping limb, and
the brake lining restoring device being configured, furthermore, in such a way that the frictionally locking connection can be released by way of a relative movement of the at least one clamping limb in the direction of the at least one base limb, which relative movement exceeds a predefined travel.
Prior art fails to disclose or suggest these limitations recited in independent claims 1 and 13. Therefore, independent claims 1 and 13 are allowable. Claims 2—12, 1416 are also allowable by virtue of their dependencies from claims 1 and 13 accordingly.
Further, prior art also fails to disclose the frictionally locking connection being releasable in response to relative movement between the clamping limb and the base limb exceeding a predefined travel in a brake apply direction such that the edge is configured to have a first action point engaging the holding element prior to the relative movement exceeding the predefined travel, the edge having a second action point different from the first action point and configured to engage the holding element after the relative movement exceeds the predefined travel, which recited in independent claim 17. Therefore, independent claim 17 is allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657